EAGLES, Judge.
In this appeal defendant contends that the the court erred in denying his motions to dismiss the charges of maintaining a vehicle, felony possession of marijuana, possession of cocaine, possession of marijuana, possession of drug paraphernalia, and maintaining a dwelling. Defendant also contends that the court erred in denying his motion to suppress the evidence derived from the search of his home, in joining the charges arising out of the events of 6 and 7 September 1989 for trial, and in admitting evidence of his prior convictions. We find no error.
Defendant first argues that the State did not show sufficient evidence of keeping a controlled substance to allow a conviction for maintaining a vehicle in violation of G.S. 90-108. “In ruling on a motion to dismiss the trial court is to consider the evidence in the light most favorable to the State. In so doing, the State is entitled to every reasonable intendment and every reasonable inference to be drawn from the evidence .... The defendant’s evidence, unless favorable to the State, is not to be taken into consideration.” State v. Earnhardt, 307 N.C. 62, 67, 296 S.E.2d 649, 652-53 (1982) (citations omitted). Here, the store clerk testified that at
[approximately 9:30 a black male walks inside the store. The reason I noticed this man is because he got • out of a dark vehicle with dark tinted windows. In his left pocket he had two bags sticking up approximately four inches out of his pocket. I let him get inside the store. He went to the beer box, brought beer back — I don’t remember what kind — and then he —he come up to the counter and he asked for some rolling papers I had never heard of. And, I asked him, I said, Well, what have you got in your pocket there, buddy? He says, It’s dope or marijuana.
We think that this evidence permits an inference that the defendant possessed marijuana before he came into the store while he was in the vehicle. This assignment of error is overruled.
Defendant also contends that the State presented insufficient evidence of the quantity of marijuana to allow the jury to find defendant guilty of felonious possession. Here, the State did not offer evidence of the weight of the marijuana. The trial court denied the State’s motion to reopen the evidence to determine the weight *519and concluded that “visually and quantitatively the jury could obviously infer from that evidence that the marijuana contained therein exceeds one and a half ounces in weight.” While we agree with defendant that the better practice is to present testimony regarding the exact weight, here the marijuana was in evidence and the jury had the opportunity to observe and examine it. “Whatever the jury may learn through the ear from descriptions given by witnesses, they may learn directly through the eye from the objects described.” State v. Brooks, 287 N.C. 392, 407, 215 S.E.2d 111, 122 (1975) (quoting 1 Stansbury’s N.C. Evidence § 117 (Brandis Rev. 1973)). Whether the weight of the marijuana exceeded one and a half ounces was a matter within the scope of knowledge of the jury. On this record, we find no error.
Next defendant contends that the State presented insufficient evidence of constructive possession of any controlled substance or contraband at his residence to allow a jury to convict him of possession of cocaine, possession of marijuana, possession of drug paraphernalia, or maintaining a dwelling. “It is not necessary to show that an accused has exclusive control of the premises where paraphernalia are found, but ‘where possession ... is nonexclusive, constructive possession . . . may not be inferred without other incriminating circumstances.’ ” State v. McLaurin, 320 N.C. 143, 146, 357 S.E.2d 636, 638 (1987) (citations omitted). Here, defendant owned the house that was searched. He occupied this residence with his wife and daughter. Marijuana cigarettes and rolling papers were found under what appeared to be men’s clothing in a dresser drawer in the master bedroom. He testified that he owned the plastic bags, which were of a type used for selling and delivering narcotics and which were found in a kitchen cabinet with scales covered with cocaine residue. His admitted ownership of the bags suggests some relationship between the bags and the scales. We hold that this evidence is sufficient to link defendant to the items found although defendant had nonexclusive control over his residence.
Defendant contends that the trial court erred by failing to suppress evidence seized from the search of his home because there was not a sufficient link between any controlled substance and his home. In State v. Arrington, 311 N.C. 633, 319 S.E.2d 254 (1984), the Supreme Court adopted the totality of the circumstances test set out in Illinois v. Gates, 462 U.S. 213, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983), for determining the sufficiency of probable cause to support the issuance of a search warrant. Here, the *520magistrate issued the search warrant based on the affidavits of two Zebulon police officers. One officer’s affidavit stated that the store clerk, an off-duty Bunn police officer, told him that someone matching defendant’s description had come into the store with marijuana in his shirt pocket. The officer ran a license tag check on the number the clerk had written down and determined that the silver car driven by the suspect belonged to defendant’s wife. The officer’s affidavit said that within 48 hours of the date he applied for the search warrant, he had received information from a confidential informant that defendant possessed marijuana at his residence and that marijuana was also located at a Zebulon auto shop where defendant was responsible for paying for the utilities. Another officer also stated that he lived next door to defendant and had observed vehicles park at defendant’s residence for brief periods in the early morning on weekends “in what appeared to be a traffic pattern of a drug dealer.” Under the Gates totality of the circumstances analysis, we find a substantial basis for the magistrate’s finding of probable cause.
Defendant also contends that the trial court erred in trying the events of 6 September and 7 September 1987 together. Generally, a motion for severance of offenses must be made before trial and “[a]ny right to severance is waived if the motion [for severance of offenses] is not made at the appropriate time.” G.S. 15A-927(a)(1). Here, defendant made no motion to sever and has waived the right to allege on appeal that the trial court erred in joining the offenses for trial.
Finally, defendant argues that the trial court erred in admitting evidence of his prior criminal convictions that were more than ten years old and the testimony of his parole officer that police found a marijuana cigarette in defendant’s car at the time of his arrest. “Evidence which might not otherwise be admissible against a defendant may become admissible to explain or rebut other evidence put in by the defendant himself.” State v. Small, 301 N.C. 407, 436, 272 S.E.2d 128, 145-46 (1980). Here, the defendant testified that he was on parole after being convicted of a federal crime in 1976. We agree with the State that defendant created the inference by his direct examination testimony that he had only one prior conviction and thereby invited the cross-examination of which he now complains. As to the testimony of his parole officer, we note that defendant did not object to this testimony at trial *521and has failed to preserve this question for appellate review. N.C.R. App. P. 10(b)(1).
For the reasons stated, we find that defendant received a fair trial free from prejudicial error.
No error.
Judge PARKER concurs.
Judge JOHNSON concurs in part and dissents in part.